DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 08 July 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 47-65, 67-86 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 47-68
Response to Arguments
Applicant argues, in Section I, that the "means-plus-function" limitations have been amended such that the "means-plus-function" formulation has been removed and asks for withdrawal of the means-plus-function interpretation. Examiner notes that the amendments to the claims have obviated the need for the means-plus-function interpretation.
Applicant does not appear to present remarks regarding the grounds of rejection presented in the previous Office action under 35 U.S.C. § 101 with respect to the transitory nature of the computer-readable medium of claims 69, 75, and 81. However, Examiner notes that the claims have been amended to include "non-transitory" obviating the need for said grounds of rejection.
Applicant, in section II, "As an initial matter, Applicant notes that such features of 'redistributing rewards points upon expiration of the points' have been improperly associated in the rejection with independent claims 71, 75, 76, 77, 81, and 82". Applicant's argument here is persuasive and the grounds of rejection presented herein under 35 U.S.C. § 101 has been modified to reflect the differences between the independent claims. As this represents a new grounds of rejection, this Office action is made non-final.
Applicant argues, in section II, with respect to claims 47, 69, and 70, that "management of information about users and business operators; managing points relative to an expiration date; and redistribution of rewards points upon their expiration are not certain methods of organizing human activity (commercial or legal interaction). Applicant's remarks here are unpersuasive as they are merely conclusory and do not present any analysis as to how the "features as specified in the claims are distinguished from the specifically enumerated sub-groupings". Simply summarizing the claim language and alleging that the claims "are not certain methods of organizing human activity (commercial or legal interaction)" does not represent a full argument. Examiner asks that in the next response, that Applicant present specific analysis that causes the claims to not be found within the grouping of abstract ideas. 
Applicant argues, in section II, with respect to claims 71, 75, and 76, that "management of a user's points; and making the reservation for donating points are not certain methods of organizing human activity (commercial or legal interaction)". Applicant's remarks here are unpersuasive as they are merely conclusory and do not present any analysis as to how the "features as specified in the claims are distinguished from the specifically enumerated sub-groupings". Simply summarizing the claim language and alleging that the claims "are not certain methods of organizing human activity (commercial or legal interaction)" does not represent a full argument. Examiner asks that in the next response, that Applicant present specific analysis that causes the claims to not be found within the grouping of abstract ideas.
Applicant argues, in section II, with respect to claims 77, 81, and 82, that "specifying a service provider that satisfies a user's search condition; and donation of user points to a selected service provider during communication between the user and the service provider are not certain methods of organizing human activity (commercial or legal interaction). Applicant's remarks here are unpersuasive as they are merely conclusory and do not present any analysis as to how the "features as specified in the claims are distinguished from the specifically enumerated sub-groupings". Simply summarizing the claim language and alleging that the claims "are not certain methods of organizing human activity (commercial or legal interaction)" does not represent a full argument. Examiner asks that in the next response, that Applicant present specific analysis that causes the claims to not be found within the grouping of abstract ideas.
Applicant argues, in section II, with respect to Step 2A, prong 2, "Firstly, the claims as amended are directed to a particular machine" because the claims contain a "processor" that is "specifically configured to perform the claimed steps". Applicant's argument is not persuasive at least because none of the functions recited in, for example, claim 47, i.e., acquiring "stay duration", calculating points, giving points to a user, managing information, and executing processing for redistributing points, involves "special programming." Instead, these are conventional computer functions and do not involve any functionality that is not "coextensive" with a general purpose computer. Indeed, it is telling that the Specification explicitly describes that the claimed method is implemented using "a workstation or a personal computer, and has a general hardware configuration as a server" (see, e.g., Spec. 0071). Programming a general purpose computer to perform a particular function does not constitute an improvement to the computer itself or an improvement to a technical field or technology. The claim(s) do not require any specific configuration of the recited computing system or its components that might reflect an improvement in computer functioning.
Applicant argues, in section II, with respect to Step 2A, prong 2, "Secondly, the claimed subject matter provides an improvement in a technology/technical field" because the claims provide "an improvement in distribution of a user's invalidated points among other entities (i.e., other users and business operators)". This argument is unpersuasive as the alleged "improvement in a technology / technical field" is not more than an improvement in a business relationship between users and a service provider that provides for allocation of the service provider's points. This is in contrast to a finding of technological improvements such as found in Enfish. The claims here are unlike the claims in Enfish. In Enfish, the court relied on the distinction made in Alice between computer-functionality improvements and uses of existing computers as tools in aid of processes focused on “abstract ideas”. Enfish, 822 F.3d at 1335–36; see Alice, 134 S. Ct. at 2358–59. In Enfish, this distinction was applied to reject the claims under § 101 at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Examiner notes that this line of argument is paraphrased from the Federal Circuit's precedential ruling in Electric Power Group, LLC v. Alstom S.A., Alstom Grid Inc., Psymetrix, LTD,. Alstom Limited, 2015-1778; directly quoting from the decision was not used to avoid too many layers of quotation.
Applicant argues, in section II, with respect to Step 2B, that the claims contain "additional elements that amount to significantly more than the judicial exception". This argument is absent any rationale. Simply asserting that a limitation or additional elements amount to “significantly more” without rationale is not sufficient to overcome the rejection under 35 U.S.C. § 101. Furthermore, this argument is unpersuasive because the claims, as currently written, are "simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception”. See “2014 Interim Guidance on Patent Subject Matter Eligibility” in the Federal Register (79 Fed. Reg. 74618).
Applicant argues, in section III, that "Amato fails to disclose or suggest managing points given to each user so as to invalidate the points given to each user that have passed a predetermined expiration date when the points pass the predetermined expiration date". Applicant further argues, in section III, that "such operations [of Amato] are not performed 'to each user' ". This argument is unpersuasive as the cited portions of Amata (at least 0074-0078 and 0112-0124, in addition to the previously cited portions) clearly indicate, specifically in 0075, with the "decumulation of a portion of the credits α owned by a consumer 30 to credits β, owned by the same consumer 30", and specifically in 0115, "A balance 'd' of credits is then computed for each consumer…", and specifically in 0124, ". Thus, we clearly see that the cited portions of Amato indicate that the operations of decumulation and redistribution are performed on the credits as owned by a particular consumer. This is further made clear in 0060 with the disclosure of "decumulation of credits from an account of type β of the same consumer 30 (arrow 'I'); redistribution of credits from an account of type β of a consumer 30 to a number of accounts β of other consumers". The system of Amato tracks points earned for each user of the system and performs the expiration, decumulation, and redistribution on an individual basis.
Applicant, in section III, refers to 0060 of Amato and argues, "Amato also fails to disclose or suggesting redistributing the invalidated points to a particular user among the plurality of users or a particular business operator among the plurality of business operators". This argument is unpersuasive as it appears Applicant is taking too narrow of an interpretation of the claimed invention that does not fit with that which is disclosed in the specification. In at least 0013 of the specification in the instant application, which states, "…the redistribution means execute processing for redistributing at least some of the invalidated points to a particular user among the plurality of users". The claims, as currently written, do not require that all of the points be given to the same user. Nevertheless, the grounds of rejection included herein have been updated with reference to claims 3 and 4 of Amato which clearly indicate that the "plurality of other participants" of 0060 that receive the redistribution of credits may, in fact, be a singular account.
Applicant, in section III page 21, "Amato also would not have been modified in view of Cho to arrive at the claimed subject matter" because "Amato has no mention whatsoever regarding such location information". In a reward or loyalty system, points may be earned in a variety of manners, such as points for purchases as taught by Amato in at least 0064-0073, and for a location-based dwell time as taught by Cho. Adding an additional method of earning points to a extant reward or loyalty system would have been well within the skill of one of ordinary skill in the art before the effective filing date of the instant Application. Amato, in 0073, specifically lists a variety of methods of earning additional points: "It is worth noting that credits may be issued by merchants in a variety of manners and for a variety of reasons". Thus, the combination of Amato and Cho would have yielded predictable results.
Applicant argues, with respect to claims 71-76, "Ross fails to cure the deficiencies of Amato" because Ross allegedly contains "no mention whatsoever that such offers can actually be 'reserved' by the system" and "fails to teach or suggest the 'reservation' required". The grounds of rejection presented herein has been updated with additional citations to Ross that clearly indicate that a user may "reserve" a donation to a group that is made automatically in at least 0049 and 0057. Thus rendering Applicant's arguments moot in view of the new grounds of rejection presented herein.
Applicant argues, with respect to claim 77-86, "Fiedelson fails to cure the deficiencies of Amato" because "Amato fails to disclose or suggest donating at least some of the points owned by the user to the selected one service provider". As discussed above, the grounds of rejection included herein have been updated with reference to claims 3 and 4 of Amato which clearly indicate that the "plurality of other participants" of 0060 that receive the redistribution of credits may, in fact, be a singular account. Thus rendering Applicant's argument moot in view of the updated grounds of rejection presented herein.
Applicant argues, on page 25 of their response, "Amato also would not have been modified in view of Fiedelson to arrive at the claimed subject matter". The grounds of rejection presented herein has been updated rendering Applicant's arguments with respect to claims 77, 81 and 82 moot. 
Claim Rejections - 35 USC § 101
	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-70 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 47-68 and 70 are directed towards a system. Claim 69 is directed towards a manufacture (computer-readable medium). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 47-70 include the abstract idea of redistributing rewards points upon expiration of the points. Using Claim 47 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 

acquiring a first stay duration for which a user has stayed in a first predetermined area of a plurality of predetermined areas; calculating points to be given to the user based at least on the first stay duration; 
giving the calculated points to the user; managing information about a plurality of users and information about a plurality of business operators; 
managing points given to each user so as to invalidate the points given to each user that have passed a predetermined expiration date when the points pass the predetermined expiration date; and executing processing for redistributing the invalidated points to a particular user among the plurality of users or a particular business operator among the plurality of business operators.
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors; business relations) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above with strike-through text and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims also recite an ordered combination that describes an environment with "a device" which is a generically cited computer. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a "device" and "a processor" acquiring data and performing various calculations which corresponds to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), and electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
These claims have been interpreted as a device as defined in Figure 3, 0031, and 0071 as a "server device 310 has an interface section 311, a processor section 312 including one or more CPUs (Central Processing Units) and a memory section 313" and "The server device 310 may have any hardware configuration, without any particular limitation thereto, that is capable of achieving the functions thereof, where the server device may be configured with a single machine or with multiple machines combined". As discussed above, taking the claim elements separately, "a device" and "a processor" perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 47 is applicable to the additional independent claims 69, and 70 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. 
Dependent claims 48-68 further describe the abstract idea of redistributing rewards points upon expiration of the points.  The dependent claims contain various limitations concerning the collection/earning of rewards points and the conditions for redistribution, but these limitations fall clearly within the abstract idea itself and the claims do not contain additional elements beyond additional clauses which are interpreted as instructions implemented by the "device" and "a processor". Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claims 71-76 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 71-74, and 76 are directed towards a system/device. Claim 75 is directed towards a computer-readable medium (CRM). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 71-76 include the abstract idea of redistributing rewards points upon reaching a threshold number of points. Using Claim 71 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 

managing the number of points owned by a user;
specifying a service provider that has provided a service for the user; a first donation means for donating at least some of the points owned by the user to the service provider;
determining whether the number of points owned by the user is less than the number of points to be donated to the service provider; and making a reservation for donating points to the service provider when the number of points owned by the user is less than the number of points to be donated to the service provider, so that the points to be donated to the service provider can be donated to the service provider at the time when remaining points, required for the number of points owned by the user to exceed the number of points to be donated to the service provider, are accumulated.
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors; business relations) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above with strike-through text and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims also recite an ordered combination that describes an environment with "a device" which is a generically cited computer. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a "device" and "a processor" acquiring data and performing various calculations which corresponds to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), and electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
These claims have been interpreted as a device as defined in Figure 3, 0031, and 0071 as a "server device 310 has an interface section 311, a processor section 312 including one or more CPUs (Central Processing Units) and a memory section 313" and "The server device 310 may have any hardware configuration, without any particular limitation thereto, that is capable of achieving the functions thereof, where the server device may be configured with a single machine or with multiple machines combined". As discussed above, taking the claim elements separately, "a device" and "a processor" perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 71 is applicable to the additional independent claims 75, and 76 as these additional claims comprise alternate embodiments that implement substantially the same steps of the method of the claim analyzed above. Claim 76 contains mention of a "second processor", but the analysis under 101 is not substantially altered by the addition of a second processor as paragraph 0071 of the specification states that the device can include one or more CPUs, which are well-understood, routine, and conventional.
Dependent claims 72-74 further describe the abstract idea of redistributing rewards points upon expiration of the points.  The dependent claims contain various limitations concerning the collection/earning of rewards points and the conditions for redistribution, but these limitations fall clearly within the abstract idea itself and the claims do not contain additional elements beyond additional clauses which are interpreted as instructions implemented by the "device" and "a processor". Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claims 77-86 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 77-80, and 82 are directed towards a system. Claim 81 is directed towards a manufacture (computer-readable medium). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 77-86 include the abstract idea of redistributing rewards points to a service provider selected as a result of a search of service providers and upon the user performing an action to donate some points. Using Claim 77 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 

receiving a search condition entered by a user;
specifying at least one service provider that satisfies the search condition;
presenting one or more service providers of the specified at least one service provider to the user as a search result;
receiving an entry indicating one service provider selected from the presented one or more service providers;
permitting communication between the selected one service provider and the user;
determining whether the user has taken an action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider; 
and donating at least some of the points owned by the user to the selected one service provider when the user is determined to have taken the action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider.
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors; business relations) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above with strike-through text and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims also recite an ordered combination that describes an environment with "a device" which is a generically cited computer. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a "device" and "a processor" acquiring data and performing various calculations which corresponds to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), and electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
These claims have been interpreted as a device as defined in Figure 3, 0031, and 0071 as a "server device 310 has an interface section 311, a processor section 312 including one or more CPUs (Central Processing Units) and a memory section 313" and "The server device 310 may have any hardware configuration, without any particular limitation thereto, that is capable of achieving the functions thereof, where the server device may be configured with a single machine or with multiple machines combined". As discussed above, taking the claim elements separately, "a device" and "a processor" perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 77 is applicable to the additional independent claims 81 and 82 as these additional claims comprise alternate embodiments that implement substantially the same steps of the method of the claim analyzed above. Claim 82 contains mention of a "second processor", but the analysis under 101 is not substantially altered by the addition of a second processor as paragraph 0071 of the specification states that the device can include one or more CPUs, which are well-understood, routine, and conventional.
Dependent claims 78-80 and 83-86 further describe the abstract idea of redistributing rewards points upon expiration of the points.  The dependent claims contain various limitations concerning the collection/earning of rewards points and the conditions for redistribution, but these limitations fall clearly within the abstract idea itself and the claims do not contain additional elements beyond additional clauses which are interpreted as instructions implemented by the "device" and "a processor". Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47-51, 53, 54, 56-60, 63, 65, 66, 69, and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1).
Claim 47:
A device for providing a point service that adds value to time, the device comprising a processor, wherein the processor is configured to perform at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)

giving the calculated points to the user; a means for managing information about a plurality of users and information about a plurality of business operators; 
(Amato: 0064-0073, and teaches a database for member information in at least 0135-0160)
managing points given to each user so as to invalidate the points given to each user that have passed a predetermined expiration date when the points pass the predetermined expiration date; and executing processing for redistributing the invalidated points to a particular user among the plurality of users or a particular business operator among the plurality of business operators.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117. Claims 3 and 4 of Amato indicate that the redistribution of credits to a "plurality of other participants" (from 0060) may actually be only a singular account.)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 48:
wherein the processor is further configured to perform: managing a predetermined virtual currency owned by the plurality of users and/or the plurality of business operators, and wherein the redistributing comprises redistributing at least some of the invalidated points to the particular user among the plurality of users, based at least on the amount of a predetermined virtual currency owned by each of the plurality of users, and/or executes processing for redistributing at least some of the invalidated points to the particular business operator among the plurality of business operators, based at least on the amount of a predetermined virtual currency owned by each of the plurality of business operators.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
Claim 49:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 50:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 51:
wherein the processor is further configured to perform: managing the frequency of use of points by the user, and wherein the redistributing comprises redistributing at least some of the invalidated points to the user based further on the frequency of use of the points by the user.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
Claim 53:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 54:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 56:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for the user's location. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 57:
wherein the processor is further configured to perform:
(Amato: 0002, 0008, 0018, 0064-0073)

(Amato: 0002, 0008, 0018, 0064-0073)
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for the user's location. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 58:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 59:
wherein the processor is further configured to perform: managing the number of points owned by the user; specifying a service provider that has provided a service for the user; and donating at least some of the points owned by the user to the service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
Claim 60:
specifying a business operator that manages the service provider; and donating at least some of the points owned by the user to the business operator, wherein the points donated to the service provider and/or the business operator are donated according to a predetermined rule that regulates the distribution of points to service providers and business operators.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
Claim 63:

the processor is further configured to perform donating of the points to be donated to the service provider, including the remaining points, to the service provider in accordance with the reservation for donating points to the service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
As for, "specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 65:
wherein the processor is further configured to perform donating at least some of the points owned by the user to the selected one service provider.
(Amato: 0057-0060, 0088-0096)
Claim 66:
wherein the donating of at least some of the points owned by the user to the selected one service provider is allowed to be executed while the selected service provider and the user are in a call.
(Amato: 0057-0060, 0088-0096, with the user and the service providing in contact via "a telecommunications network" in at least 0090)
Claim 69:
A non-transitory computer readable medium for use in a device that adds value to time, the device comprising a processor section, wherein the non-transitory computer readable medium stores computer instructions that, when executed by the processor section, causes the processor section to execute at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)

giving the calculated points to the user; managing information about a plurality of users and information about a plurality of business operators; 
(Amato: 0064-0073, and teaches a database for member information in at least 0135-0160)
managing points given to each user so as to invalidate the points given to each user that have passed a predetermined expiration date when the points pass the predetermined expiration date; and executing processing for redistributing the invalidated points to a particular user among the plurality of users or a particular business operator among the plurality of business operators.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117. Claims 3 and 4 of Amato indicate that the redistribution of credits to a "plurality of other participants" (from 0060) may actually be only a singular account.)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 70:
A system for providing a point service that adds value to time, the system comprising: at least one terminal device; and a device for providing a point service that adds value to time, wherein the at least one terminal device comprises a first processor configured to perform at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)

giving the calculated points to the user; managing information about a plurality of users and information about a plurality of business operators; 
(Amato: 0064-0073, and teaches a database for member information in at least 0135-0160)
managing points given to each user so as to invalidate the points given to each user that have passed a predetermined expiration date when the points pass the predetermined expiration date; and executing processing for redistributing the invalidated points to a particular user among the plurality of users or a particular business operator among the plurality of business operators.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117. Claims 3 and 4 of Amato indicate that the redistribution of credits to a "plurality of other participants" (from 0060) may actually be only a singular account.)
As for, "page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1) in view of Byrd (Pub. #: US 2013/0325575 A1).
Claim 52:
Amato does not appear to specify increased value for earned points at a particular location. However, Byrd teaches coupons that have variable value that is determined by factors that include a user's location in at least Figure 10 and 0058-0063, and 0086-0092.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of varying the value of offers based on a user's location as taught by Byrd. Motivation to combine Amato with Byrd comes from the desire to increase customer satisfaction and marketing performance (Byrd: 0002 & 0003).
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1) in view of Dey et al. (Pub. #: US 2017/0039587 A1).
Claim 55:
Amato does not appear to specify calculating points based on the congestion information. However, Dey teaches a technique of rewarding a user for visiting a store at less crowded times with greater rewards given for visiting in less crowded times in at least 0022.
It would have been obvious to one of ordinary skill in the art to modify the points accumulation system of Amato with the technique of awarding points based on visits during less crowded times as taught by Dey. Motivation to combine Amato and Dey comes from the desire to increase customer purchases by allowing the customer to shop more leisurely at less crowded time periods (Dey: 0008).
Claim(s) 61, 62, 73, 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1) in view of Ross et al. (Pub. #: US 2013/0054327 A1).
Claim 61:
Amato teaches selecting a provider for points reception from a user in at least 0074-0078 and 01120-0124. Amato does not appear to specify setting a threshold minimum level for rewards distribution. However, Ross teaches a rewards points management system with a technique of presenting a user with potential point redemption offers in at least 0038-0041 and determining the accumulation rate for points and presenting a user with redemptions that the user can't quite purchase but could potentially have in the next time frame in at least 0044.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to incentivize users to earn more rewards (via desired actions) to increase the amount of desired user actions performed (Ross: 0001, 0002, 0038).
Claim 62:
Amato teaches selecting a provider for points reception from a user in at least 0074-0078 and 01120-0124. Amato does not appear to specify setting a threshold minimum level for rewards distribution. However, Ross teaches a rewards points management system with a technique of presenting a user with potential point redemption offers in at least 0038-0041 and determining the accumulation rate for points and presenting a user with redemptions that the user can't quite purchase but could potentially have in the next time frame in at least 0044.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to incentivize users to earn more rewards (via desired actions) to increase the amount of desired user actions performed (Ross: 0001, 0002, 0038).
Claim 73:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Amato teaches selecting a provider for points reception from a user in at least 0074-0078 and 01120-0124. Amato does not appear to specify setting a threshold minimum level for rewards distribution. However, Ross teaches a rewards points management system with a technique of presenting a user with potential point redemption offers in at least 0038-0041 and determining the accumulation rate for points and presenting a user with redemptions that the user can't quite purchase but could potentially have in the next time frame in at least 0044.
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to incentivize users to earn more rewards (via desired actions) to increase the amount of desired user actions performed (Ross: 0001, 0002, 0038).
Claim 74:
determining whether the user has stayed in the first predetermined area for the time required to accumulate the remaining points, wherein when the user is determined to have stayed in the first predetermined area for the time required to accumulate the remaining points, the processor is configured to perform donating the points to be donated to the service provider, including the remaining points, to the service provider in accordance with the reservation for donating points to the service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1) in view of Lawrence et al. (Pub. #: US 2016/0162944 A1).
Claim 64:

(Amato: 0057-0060, 0088-0096)
As for, "allowing a user to search for a "service provider" and receiving a selection from a list one or more "service providers". However, Lawrence teaches that a user may search for charities in at least 0032 and 0045-0049 which results in presenting the user with a list of charities from which the user selects a charity in at least 0033 and 0046 and Figure 2 and Figure 5k.
It would have been obvious to one of ordinary skill in the art to modify the rewards system with non-profit selection by the user of Amato with the addition of the capability to search for charities by criteria and selecting a charity that will receive donations from the user as taught by Lawrence. Motivation to combine the two references comes from both references pertaining to donations to non-profit organizations and as a novel manner of connecting donors with charities (Lawrence: 0003).
Claim(s) 67, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1) in view of in view of Berkson (Pub. #: 6,049,779).
Claim 67:
Amato does not appear to specify calculating the points to be awarded to the service provider based on a call duration. However, Berkson teaches a call center that rewards the service provider's agent with additional rewards based on a call's duration in at least Col. 3, Ll. 40-55, Col. 7, Ll. 35-54, and Col. 9, Ll. 35-47.
It would have been obvious to one of ordinary skill in the art to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim 68:

(Amato: 0112-0124 with the rank of the provider being analogous to the proportion to the total donation of credits)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim(s) 71, 72, 75, 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Ross et al. (Pub. #: US 2013/0054327 A1).
Claim 71:
A device for providing a point service, the device comprising a processor configured to perform at least: managing the number of points owned by a user; 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)
for specifying a service provider that has provided a service for the user; donating at least some of the points owned by the user to the service provider; 
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117. Claims 3 and 4 of Amato indicate that the redistribution of credits to a "plurality of other participants" (from 0060) may actually be only a singular account.)

As for, "
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to incentivize users to earn more rewards (via desired actions) to increase the amount of desired user actions performed (Ross: 0001, 0002, 0038).
Claim 72:
wherein the processor is further configured to perform: specifying a business operator that manages the service provider; and donating at least some of the points owned by the user to the business operator, and wherein the points donated to the service provider and/or the business operator are donated according to a predetermined rule that regulates the distribution of points to service providers and business operators.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.
Claim 75:
A non-transitory computer readable medium for use in a device for providing a point service, the device comprising a processor section, wherein the non-transitory computer readable medium stores computer instructions that, when executed by the processor section, causes the processor section to execute at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)
managing the number of points owned by a user; specifying a service provider that has provided a service for the user; donating at least some of the points owned by the user to the service provider; 
(Amato: 0064-0073, and teaches a database for member information in at least 0135-0160. Claims 3 and 4 of Amato indicate that the redistribution of credits to a "plurality of other participants" (from 0060) may actually be only a singular account.)

As for, "
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to incentivize users to earn more rewards (via desired actions) to increase the amount of desired user actions performed (Ross: 0001, 0002, 0038).
Claim 76:
A system for providing a point service, the system comprises: at least one user device operated by a user; and a device for providing a point service, wherein the user device comprises a first processor configured to perform at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)
acquiring information for identifying a service provider that has provided a service for the user; and providing the information for identifying the service provider for the device, and wherein the device comprises a second processor configured to perform: managing the number of points owned by the user; specifying the service provider based on the information for identifying the service provider; 
(Amato: 0064-0073, and teaches a database for member information in at least 0135-0160)
donating at least some of the points owned by the user to the service provider; 
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117. Claims 3 and 4 of Amato indicate that the redistribution of credits to a "plurality of other participants" (from 0060) may actually be only a singular account.)

As for, "
It would have been obvious to one of ordinary skill in the art to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to incentivize users to earn more rewards (via desired actions) to increase the amount of desired user actions performed (Ross: 0001, 0002, 0038).
Claim(s) 77, 80-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Lawrence et al. (Pub. #: US 2016/0162944 A1).
Claim 77:
A device for providing a point service, the device comprising a processor configured to perform at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)

permitting communication between the selected one service provider and the user; 
(Amato: 0088-0096)
determining whether the user has taken an action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider; and donating at least some of the points owned by the user to the selected one service provider when the user is determined to have taken the action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117. Claims 3 and 4 of Amato indicate that the redistribution of credits to a "plurality of other participants" (from 0060) may actually be only a singular account.)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the rewards system with non-profit selection by the user of Amato with the addition of the capability to search for charities by criteria and selecting a charity that will receive donations from the user as taught by Lawrence. Motivation to combine the two references comes from both references pertaining to donations to non-profit organizations and as a novel manner of connecting donors with charities (Lawrence: 0003).
Claim 80:
wherein the processor presents the one or more service providers set to be allowed to respond to a communication request from a user device, among the specified at least one service provider, to the user as a search result.
(Amato: 0088-0096)
Claim 81:
A non-transitory computer readable medium for use in a device for providing a point service, the device comprising a processor section, wherein the non-transitory computer readable medium stores computer instructions that, when executed by the processor section, causes the processor section to execute at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)

receiving an entry indicating one service provider selected from the presented one or more service providers; permitting communication between the selected one service provider and the user; 
(Amato: 0088-0096)
determining whether the user has taken an action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider; and donating at least some of the points owned by the user to the selected one service provider when the user is determined to have taken the action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117. Claims 3 and 4 of Amato indicate that the redistribution of credits to a "plurality of other participants" (from 0060) may actually be only a singular account.)
As for, "0045-0049 which results in presenting the user with a list of charities from which the user selects a charity in at least 0033 and 0046 and Figure 2 and Figure 5k.
It would have been obvious to one of ordinary skill in the art to modify the rewards system with non-profit selection by the user of Amato with the addition of the capability to search for charities by criteria and selecting a charity that will receive donations from the user as taught by Lawrence. Motivation to combine the two references comes from both references pertaining to donations to non-profit organizations and as a novel manner of connecting donors with charities (Lawrence: 0003).
Claim 82:
A system for providing a point service, the system comprises: at least one user device operated by a user; and a device for providing a point service, wherein the user device comprises a first processor configured to perform at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)

wherein the first processor is configured to perform receiving and transmitting an entry indicating one service provider selected from the presented one or more service providers, wherein the second processor is configured to perform: receiving an entry indicating one service provider selected from the presented one or more service providers; 
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
permitting communication between the selected one service provider and the user;
(Amato: 0088-0096)
determining whether the user has taken an action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider; and donating at least some of the points owned by the user to the selected one service provider when the user is determined to have taken the action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117. Claims 3 and 4 of Amato indicate that the redistribution of credits to a "plurality of other participants" (from 0060) may actually be only a singular account.)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the rewards system with non-profit selection by the user of Amato with the addition of the capability to search for charities by criteria and selecting a charity that will receive donations from the user as taught by Lawrence. Motivation to combine the two references comes from both references pertaining to donations to non-profit organizations and as a novel manner of connecting donors with charities (Lawrence: 0003).
Claim(s) 78, 79, 83, and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Lawrence et al. (Pub. #: US 2016/0162944 A1) in view of Berkson (Pub. #: 6,049,779).
Claim 78:
Amato does not appear to specify calculating the points to be awarded to the service provider based on a call duration. However, Berkson teaches a call center that rewards the service provider's agent with additional rewards based on a call's duration in at least Col. 3, Ll. 40-55, Col. 7, Ll. 35-54, and Col. 9, Ll. 35-47.
It would have been obvious to one of ordinary skill in the art to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim 79:

(Amato: 0112-0124 with the rank of the provider being analogous to the proportion to the total donation of credits)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim 83:
Amato does not appear to specify calculating the points to be awarded to the service provider based on a call duration. However, Berkson teaches a call center that rewards the service provider's agent with additional rewards based on a call's duration in at least Col. 3, Ll. 40-55, Col. 7, Ll. 35-54, and Col. 9, Ll. 35-47.
It would have been obvious to one of ordinary skill in the art to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim 84:

(Amato: 0112-0124 with the rank of the provider being analogous to the proportion to the total donation of credits)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim(s) 85 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Lawrence et al. (Pub. #: US 2016/0162944 A1) in view of Bamborough et al. (Pub. #: US 2006/0235764 A1).
Claim 85:
Amato does not appear to specify a setting for a communication request as to whether the request is allowable or not. However, Bamborough teaches a marketing system with a setting for a user of the system to indicate that the user does not want to be contacted in at least 0274, 0401 and that the assignment of the setting is transparent in at least 0401.
It would have been obvious to one of ordinary skill in the art to modify the points earning and redemption system of Amato with the contact/no contact setting in a marketing system as taught by Bamborough. Motivation to combine Amato with Bambrough derives from the desire to maintain a user's privacy (i.e., "to insulate the client information in this scenario) (Bamborough: 0401).
Claim 86:
Amato does not appear to specify a setting for a communication request as to whether the request is allowable or not. However, Bamborough teaches a marketing system with a setting for a user of the system to indicate that the user does not want to be contacted in at least 0274, 0401 and that the assignment of the setting is transparent in at least 0401.
It would have been obvious to one of ordinary skill in the art to modify the points earning and redemption system of Amato with the contact/no contact setting in a marketing system as taught by Bamborough. Motivation to combine Amato with Bambrough derives from the desire to maintain a user's privacy (i.e., "to insulate the client information in this scenario) (Bamborough: 0401).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688